Citation Nr: 0732697	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability other than PTSD, claimed as a "nervous 
condition".




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in New 
York, New York.  During the pendency of the appeal, the 
veteran relocated; original jurisdiction now resides at the 
VA Regional Office in 
St. Petersburg, Florida (RO).

Procedural history

The veteran initially sought service connection for hearing 
loss, tinnitus, and a "nervous condition" [by which is 
meant a psychiatric, rather than a neurological, disability] 
in a claim received by VA in January 1996.  That claim was 
denied in a September 1996 rating decision.  The veteran 
submitted a notice of disagreement in October 1996.  The RO 
issued a Statement of the Case (SOC) in March 1997; the 
veteran did not submit a substantive appeal until February 
1999.  The filing was untimely.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

The veteran's July 2002 claim, which encompassed hearing loss 
and tinnitus as well as Meniere's syndrome and PTSD, was 
denied in the October 2002 rating decision.  The veteran 
disagreed and timely appealed.  In August 2002, the veteran 
filed to reopen his claim of entitlement to service 
connection for a "nervous condition".  
That claim was also denied in the October 2002 rating 
decision.

Appeals have been perfected as to the first four issues.  As 
will be described in some detail below, the RO has not issued 
a SOC as to the issue concerning the "nervous condition". 

Clarification of issues on appeal

As noted above, the veteran initially sought service 
connection for a "nervous condition" in a claim received by 
VA in January 1996.  That claim was denied in a September 
1996 rating decision on both a direct basis and as secondary 
to hearing loss [which was (and is) not service connected].  
The veteran submitted a notice of disagreement (NOD) in 
October 1996.  The RO issued a SOC in March 1997.  However, 
the veteran did not submit a substantive appeal until 
February 1999.  Accordingly, the denial of the veteran's 
claim of entitlement to service connection for a "nervous 
condition" was final.  In both the October 1996 rating 
decision and the March 1997 SOC, PTSD was not mentioned.

In July 2002, the veteran filed a claim of entitlement to 
service connection for PTSD.  The veteran's PTSD claim was 
denied in the October 2002 rating decision, and the veteran 
disagreed via the October 2002 NOD.   

In August 2002, the veteran specifically requested that his 
previously-denied claim of entitlement to service connection 
for a "nervous condition" be reopened.  The RO denied the 
claim in the October 2002 rating decision, separately from 
the PTSD claim; and the veteran included that issue, separate 
from the PTSD issue, in his NOD filed later that month.    

The Board therefore believes that the veteran's presentation 
encompasses two separate and distinct claims: a claim to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disability other than PTSD, 
claimed as a "nervous condition"; and a separate claim for 
PTSD.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996) [a claim involving a newly diagnosed disorder, whether 
or not medically related to a previously considered disorder, 
cannot be considered to be the same claim when the newly 
diagnosed disorder had not been considered by adjudicators in 
a previous decision].   Indeed, as discussed in the preceding 
paragraph, the RO addressed these issues separately in the 
October 2002 rating decision.  Accordingly, the issues have 
been stated as such on the first page of this decision.   

The RO has denied the service connection for Meniere's 
disease on a direct basis.  Although the veteran's 
presentation is not as clear as one would like, it appears 
that he may be seeking service connection for Meniere's 
disease as secondary to hearing loss and tinnitus, not on a 
direct basis.  See his claim dated January 17, 1996; see also 
a statement in support of his claim signed by L.G., dated 
September 1997.   

The Board's decision below encompasses only the issue of the 
veteran's entitlement to service connection of a direct 
bases.  Any claim of entitlement to secondary service 
connection at this time would be premature, since service 
connection has not been granted for hearing loss and 
tinnitus.  As discussed below, those issues are being 
remanded for additional development. 

Remanded issues

As is discussed more thoroughly below, the issues of 
entitlement to service connection for hearing loss and 
tinnitus are remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC for additional development.  

The PTSD issue is being remanded for additional evidentiary 
development.  
The issue of whether new and material evidence has been 
received which is sufficient to reopen the claim of 
entitlement to service connection for a psychiatric 
disability other than PTSD is remanded to the AMC for the 
issuance of a SOC.




FINDINGS OF FACT

1.  In an unappealed September 1996 rating decision, the RO 
denied service connection for hearing loss and tinnitus.

2.  Evidence received since the September 1996 rating 
decision raises a reasonable possibility of substantiating 
the claims of entitlement to service connection for hearing 
loss and tinnitus.

3.  A preponderance of the competent medical evidence 
demonstrates that the veteran's currently diagnosed Meniere's 
disease is not attributable to his period of military 
service.


CONCLUSIONS OF LAW

1.  The September 1996 RO rating decision denying service 
connection for hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Since the September 1996 rating decision, new and 
material evidence has been received, and the claims of 
entitlement to service connection for hearing loss and 
tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  Meniere's disease was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hearing loss, 
tinnitus, and Meniere's disease.  Other issues on appeal are 
being remanded.  

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

Initial matter - the October 2002 RO rating decision

In the October 2002 rating decision which forms the basis for 
this appeal, the RO reopened the veteran's previously-denied 
claims of entitlement to service connection for hearing loss 
and tinnitus and denied them on the merits.

Notwithstanding the RO's reopening of this claim, the 
question of whether new and material evidence has been 
received is one that must be addressed by the Board. 
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant.]; see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim]. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of Kent and the VCAA have been satisfied with 
respect to the issue on appeal of whether the veteran 
submitted new and material evidence.  

In the August 2002 VCAA letter, the veteran was informed that 
to establish entitlement to service connection, the evidence 
must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the August 2002 VCAA letter, pages 3 and 4.

The veteran was further informed in a July 2002 letter and in 
the August 2002 VCAA letter that his previous claims for 
service connection for hearing loss and tinnitus were denied 
and that the September 1996 rating decision was final.  He 
was informed that in order for VA to reconsider the issue, he 
must submit "new and material evidence."  Specifically, he 
was informed:

To qualify as "new evidence," it must be 
submitted to VA for the first time.

To qualify as "material evidence," the additional 
information must bear directly and substantially 
upon the issue for consideration.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.

The August 2002 VCAA letter informed the veteran of the 
typical kinds of evidence that could be used to support the 
claim, such as medical records, a statement from his doctor, 
his statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The August 2002 letter told the veteran to tell VA about 
any additional information or evidence he may have or 
wanted VA to obtain.  In essence, the veteran was asked 
to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with regard to entitlement to service 
connection for hearing loss, tinnitus and Meniere's disease, 
elements (1) and (2), veteran status and current disability, 
are not at issue.  Moreover, elements (4) and (5), degree of 
disability and effective date, were rendered moot via the 
RO's denial of service connection.  In other words, any 
deficiency of advisement as to those two elements was 
meaningless, because a disability rating and effective date 
were not assigned in the absence of service connection.  The 
veteran's claims of entitlement to service connection were 
denied based on element (3), a connection between the 
veteran's service and the claimed disabilities.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  Additionally, the Board observes that the veteran 
received notice of elements (4) and (5) in an April 2006 
letter.

The Board therefore finds the veteran has received proper 
notice pursuant to Dingess.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records and post-service medical 
examination and treatment records.  The veteran has been 
accorded several VA medical examinations.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
Board notes that the veteran has submitted evidence which has 
not been considered by the RO and further notes that he has 
also submitted waivers of his right to have the RO consider 
the evidence.  

In a VA Form 9 filed in October 2004, the veteran indicated 
he wanted a hearing before a Veterans Law Judge at the RO.  
However, in a subsequent Form 9 filed in February 2005, the 
veteran indicated he did not seek a hearing.  The Board 
further notes that the veteran has been ably represented by a 
service organization representative.  The veteran's 
representative most recently submitted an informal brief in 
October 2007 in support of the veteran's claim.  

Accordingly, the Board will proceed to a decision as to these 
issues.  

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for tinnitus.

Because the issues present similar facts and the application 
of identical law, and for purposes of economy, the Board will 
address the issues in a single analysis.

The veteran seeks entitlement to service connection for 
hearing loss and tinnitus, which he contends were caused by 
noise exposure he had during service.  

As was noted in the Introduction, the veteran's initial claim 
of entitlement to service connection for hearing loss and 
tinnitus were denied in a September 1996 rating decision.  
Thus, as discussed above, the Board's initial inquiry 
revolves around whether new and material evidence has been 
received which is sufficient to reopen the claims.  

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, unappealed RO rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Analysis

As indicated in the Introduction, the RO denied the veteran's 
claims of entitlement to service connection for hearing loss 
and tinnitus in a September 1996 rating decision which was 
not appealed by the veteran.  That decision is final.  
See 38 U.S.C.A. § 7105(b)(2)(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2006).  The veteran now seeks to reopen 
his claim.  

The "old" evidence

The relevant evidence of record at the time of the September 
1996 decision included the veteran's service medical records, 
which were pertinently negative.  The record at that time 
also included a March 1996 VA examination which determined 
the veteran suffered from bilateral asymmetrical 
sensorineural hearing loss and tinnitus.    

Finally, the evidence included statements of the veteran.  In 
a November 1995 statement, the veteran essentially stated 
that when he was stationed at Fort Wainwright in Fairbanks, 
Alaska, he served as a mechanic for various aircraft and was 
exposed to loud noise during run-up and pre-flight of those 
aircraft.  The veteran also explained that he was exposed to 
noise during training when he fired M-14 rifles, M-50 machine 
guns, and trained in the use of hand grenades.  In a January 
1996 statement, the veteran restated that he was exposed to 
noise from aircraft during service.

The September 1996 rating decision

In the September 1996 rating decision, the RO denied the 
claim for hearing loss because there was no evidence that the 
veteran suffered from hearing loss during service, that the 
September 1965 hearing test showed hearing was within normal 
limits, and that the first test indicating hearing loss was 
dated January 1983.  

With regard to tinnitus, the RO stated that there was "no 
evidence to show that tinnitus is the result of an injury 
sustained in military service."

The veteran was informed of that decision and of his appeal 
rights in a letter from the RO dated October 3, 1996.  As is 
discussed in the Introduction, the veteran disagreed with 
that decision later in October 1996, and the RO issued a SOC 
in March 1997.  On October 7, 1997, the veteran's attorney, 
who evidently was representing him in matters before the 
Social Security Administration, expressed disagreement with 
the denial.  This was deficient as a substantive appeal 
because the attorney had not been designated by the veteran 
as his representative in matters concerning VA claims.  The 
veteran eventually filed a substantive appeal [VA Form 9] in 
February 1999, which was untimely.  The veteran was informed 
of this by letter from the New York RO dated June 11, 2002.  
In June 2002 he filed to reopen his claims.  

Additionally submitted evidence

Evidence submitted since the September 1996 rating decision 
includes a November 1995 report from Dr. H.G., Ph.D., 
indicating that the veteran's hearing loss was due to a 
combination of factors, including military noise exposure; a 
September 1997 statement from L.G., M.S.W., who concluded the 
veteran's "gradual hearing loss" was due to "constant 
exposure to aircraft engine noises;" a May 1997 medical 
opinion from Dr. S.S., M.D., who concluded that the veteran's 
hearing loss was caused by noise exposure while maintaining 
and riding in aircraft without ear protection, that such 
noise exposure exceeded OSHA standards, that studies indicate 
that "only a few minutes of exposure place the exposed 
person at serious risk for permanent inner ear hearing 
loss", and that the particular aircraft to which the veteran 
was exposed was "notorious" for excessive noise levels; 
and, that "no human ear can withstand the repetitive levels 
of noise exposure that [the veteran] endured and remain 
unscathed."  

The record also includes letters from Dr. J.Y., M.D., dated 
January 2003, March and October 2004, October 2005, and 
February 2006.  In sum, Dr. J.Y. indicated the veteran had 
been treated since September 2000, that Dr. J.Y. had reviewed 
previous audiometric studies, that the veteran's hearing loss 
is consistent with exposure to noise in service.

Discussion

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

The September 1996 RO rating decision concluded that there 
was no evidence that the veteran suffered from hearing loss 
or tinnitus during service or until January 1983, many years 
after service; and that there was no evidence that hearing 
loss or tinnitus was the result of an in-service injury.  In 
substance, the RO determined that there was evidence of 
current disability [element (1)], but no evidence of an in-
service incurrence or medical nexus [elements (2) and (3)] .

With respect to element (2), the veteran stated that he was 
an aircraft mechanic who serviced helicopters and DeHaviland 
Otter aircraft during service.  The Board must accept the 
veteran's statement as true; see Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) [for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence is presumed]. 
 
With respect to element (3), the record now includes no fewer 
than three medical opinions that connect, at least in part, 
the veteran's current hearing loss and tinnitus to in-service 
exposure to noise.    

Thus, the Board finds that the record contains new and 
material evidence, that is 
evidence which is related to an unsubstantiated fact 
necessary to substantiate the claim and which raises a 
reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156; see also Evans, supra.  The claims of 
entitlement to service connection for hearing loss and 
tinnitus are therefore reopened.

Procedural concerns

The Board has reopened the veteran's claims and is 
considering moving forward to discuss the claims on the 
merits. 

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claims, this does not mean that the claims must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Board is concerned that the medical opinions of record 
are conclusory and fail to explain the decades-long gap 
between the veteran's reported in-service noise exposure and 
the onset of hearing loss and tinnitus.  The Board 
particularly notes the opinion of Dr. S.S. and his 
explanation of how the specific aircraft the veteran serviced 
is "notorious" for excessive noise.  There is nothing in 
the record which indicates that Dr. S.S. has any particular 
expertise regarding the specific aircraft he mentions, nor is 
there anything in the record which indicates how the noise 
levels the veteran claims he experienced exceeded OSHA 
standards.  Moreover, the Board finds that the opinions of 
Dr. J.Y. and Dr. H.G. are conclusory and merely state that 
the veteran's hearing loss and tinnitus resulted from in-
service noise exposure without any explanation of how they 
reached that conclusion.

In Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998), 
the Court found that the Board could assess probative value 
of a physician's opinion by determining whether the physician 
provides the basis for his/her opinion.  In this case, 
although these opinions provide evidence of a nexus between 
the veteran's in-service noise exposure and his current 
hearing loss and tinnitus, the probative value of those 
opinions is limited.  Specifically, there is nothing in the 
record which explains why or how the veteran's hearing loss 
and tinnitus conditions did not manifest until January 1983, 
almost two decades after he left military service.

The Board finds that the nexus issue, in its present state, 
raises questions that must be addressed by an appropriately 
qualified medical provider.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2005) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 
Accordingly, as is discussed below, the Board is remanding 
these claims for further evidentiary development.  

3.  Entitlement to service connection for Meniere's disease.

Relevant law and regulations

The pertinent law and regulations regarding service 
connection have been stated above and will not be repeated 
here.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As indicated above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.

With regard to element (1), the Board observes that 
"Meniere's disease is 'a disorder of the membranous 
labyrinth of the inner ear that is marked by recurrent 
attacks of dizziness, tinnitus, and deafness.'  Webster's 
Medical Desk Dictionary 422 (1986)."  See Cromley v. Brown, 
7 Vet.App. 376, 377 (1995).  

A March 1996 VA examiner essentially diagnosed Meniere's 
disease by stating a diagnosis of "dizziness secondary to 
labyrinthine dysfunction."  The record also includes 
subsequent findings by medical practitioners that the veteran 
has Meniere's disease.  Element (1) is thus satisfied.

With regard to element (2), the veteran's service medical 
records do not contain any entry regarding a complaint or 
treatment of dizziness, Meniere's disease, hearing loss or 
tinnitus during service.  It appears that Meniere's disease 
first occurred approximately three decades after service.  
Indeed, the record includes an October 1992 letter from Dr. 
R.L., M.D., to an attorney representing the veteran in his 
claim for Social Security benefits, which reports that the 
veteran stated "that in March [1992], he [the veteran] 
suddenly developed dizziness. . . ."   Thus, the Board finds 
that element (2) is not satisfied, and that the claim fails 
on that basis alone.

For the sake of completeness, the Board will discuss the 
remaining Hickson element.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].

With regard to element (3), the Board notes that after a 
thorough review of the entire record, there is no medical 
evidence found which indicates that the veteran's Meniere's 
disease was caused by in-service noise exposure or was 
otherwise incurred during service.  It appears that symptoms 
of Meniere's disease were initially identified decades after 
service.  Despite the presence in the record of a number of 
medical opinions regarding the etiology of hearing loss and 
tinnitus [which as discussed above served to reopen those 
claims], there is not one medical opinion which addresses the 
etiology of the veteran's Meniere's disease.  Thus, the Board 
finds that the claim fails on this basis as well.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Meniere's disease on a direct basis.  The benefits sought on 
appeal are accordingly denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened; to this extent only, the appeal of this issue is 
allowed.

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened; 
to this extent only, the appeal of this issue is allowed.

Entitlement to service connection for Meniere's disease is 
denied.


REMAND

For reasons expressed below, the board finds that the four 
issues remaining on appeal [service connection for hearing 
loss, tinnitus and PTSD; and whether new and material 
evidence has been received which is sufficient to reopen the 
claim for a psychiatric disability other than PTSD] must be 
remanded for additional evidentiary and procedural 
development.



Hearing loss/ tinnitus

As was discussed in some detail above, the Board finds that, 
regarding the claims of entitlement to service connection for 
hearing loss and tinnitus, the nexus issue, in its present 
state, raises questions that must be addressed by an 
appropriately qualified medical provider.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2005) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  The Board remands the claims for further development 
to determine whether the veteran's current hearing loss and 
tinnitus conditions were incurred or aggravated during active 
duty.  

Psychiatric condition(s)

These two issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

As was noted in the Introduction, the veteran submitted a 
claim in July 2002, claiming, among other things, entitlement 
to service connection for PTSD.  In August 2002, he requested 
that his claim for service connection for a "nervous 
condition", which had previously been denied, be reopened.  
The RO separately denied both claims in the October 2002 
rating decision, and the veteran disagreed as to both later 
that month.  The RO issued a SOC as to the PTSD issue in 
February 2005; however, the record does not include any 
evidence that the RO addressed the issue of entitlement to 
service connection for "nervous condition" in a SOC.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where an NOD is filed, but an SOC has not been issued, 
the Board must remand the claim so that an SOC may be issued.  
The Board remands this issue to the RO for issuance of a SOC.

The Board additionally observes that the medical evidence is 
unclear as to whether the veteran has PTSD, some other 
psychiatric disability, or both.  The etiology is also 
unclear.  There is conflicting evidence on this point.  An 
October 2004 VA examiner diagnosed the veteran's condition as 
"dysthymic disorder at least as likely as not due to hearing 
loss and Meniere's disease."  There is, however, evidence of 
record which indicates the presence of PTSD.  L.G., a 
licensed social worker, provided a diagnosis of PTSD in 
reports dated August 2002, October 2004, and June 2006.  
J.C., M.D., a board-certified psychiatrist, diagnosed the 
veteran with PTSD.  See letters dated September 1997, July 
2004, February 2005, and September 2005.  These diagnoses 
were based on stressors reported by the veteran.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran's 
claims folder to an appropriate health 
care provider.  The reviewer should 
provide an opinion as to whether it is as 
likely as not that the veteran's hearing 
loss and tinnitus are a result of noise 
exposure experienced by the veteran during 
his military service.  The examiner should 
provide the reasons and bases for any 
conclusion or opinion expressed.  If 
deemed to be necessary by the reviewer, 
VBA should arrange for the veteran to be 
examined and any testing or diagnostic 
procedure deemed to necessary by the 
examiner should be accomplished.  A report 
should be prepared and associated with the 
veteran's claims folder.

2.  VBA should schedule the veteran for 
psychological evaluation.  The examining 
psychologist should provided a diagnoses 
or diagnoses, with reasons provided 
therefor.  The etiology of any identified 
psychiatric disability should be provided, 
to the extent possible.  In particular, 
PTSD should be diagnosed or specifically 
ruled out.  Appropriate diagnostic testing 
should be performed, if deemed to be 
necessary by the examiner.  A report 
should be prepared and associated with the 
veteran's VA claims folder.  

3.  After undertaking any further 
evidentiary and/or procedural development 
which it deems to be necessary, VBA should 
adjudicate the veteran's claims of 
entitlement to service connection for 
hearing loss, tinnitus, PTSD and a 
psychiatric disability other than PTSD, 
claimed as a "nervous condition".  If 
the first three claims are denied, VBA 
should provide the veteran with a 
supplemental statement of the case.  If 
the claim for service connection for a 
"nervous condition" is denied (either 
not reopened or denied on the merits), VBA 
should provide the veteran and his 
representative with a statement of the 
case and notification of his appeal 
rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


